DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,251,116. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US Pub 2015/0179611).
Regarding claim 1, Lu (fig. 8F) teaches a semiconductor module, comprising:
at least two electrically insulating substrates (insulating substrate 101, [0048]), each having a first main surface and a second main surface opposite to the first main surface;
for each of the substrates, at least one semiconductor device (components 102, [0043]) mounted on the first main surface of the corresponding substrate;
an external terminal (lead frame 127, [0056]) connected to the first main surface of at least one of the substrates; and
the at least two substrates electrically interconnected by an internal lead frame or by internal pins (connecting structures 103 105, [0043]);
wherein the substrates are arranged opposite to each other so that respective first main surfaces of the substrates are facing each other.
Regarding claim 2, Lu teaches the semiconductor module according to claim 1, further comprising:
an encapsulation (insulating layer 104, [0051]), wherein the second main surfaces of each of the substrates are exposed on opposite sides of the encapsulation.
Regarding claim 3, Lu teaches the semiconductor module according to claim 1, wherein the substrates are thermally conductive (heat-dissipating substrate, [0047]).
Regarding claim 4, Lu teaches the semiconductor module according to claim 1, wherein the at least one semiconductor device is a power semiconductor device (“IC chip, MOSFET, IGBT,…”, [0043]).
Regarding claim 5, Lu teaches the semiconductor module according to claim 1, wherein a heat sink (heat-sink 125, [0056]) is mounted to at least one of the second main surfaces of the substrates.
Regarding claim 6, Lu teaches the semiconductor module according to claim 1, wherein
the external terminal comprises at least two external leads (127, fig. 8F), and 
wherein:
all the external leads protrude in a plane from two opposite sides of the semiconductor module, or
all the external leads protrude from a single side of the semiconductor module, only.
Regarding claim 7, Lu teaches the semiconductor module according to claim 1, wherein the external terminal (127, fig. 8F) is formed as a lead frame (lead frame 127, [0056]) connected to at least two substrates.
Regarding claim 8, Lu teaches the semiconductor module according to claim 7, wherein the at least two substrates are electrically interconnected by bridges (connecting structures 103 105, [0043]) between individual leads (leads 127) of the lead frame.
Regarding claim 9, Lu teaches the semiconductor module according to claim 1, wherein the external terminal is formed as two separate lead frames ((lead frames 127, fig. 8F), each connected to one of the at least two substrates.
Regarding claim 10, Lu teaches the semiconductor module according to claim 9, wherein the at least two substrates are electrically interconnected by individual leads (leads 127, fig. 8F) of the two separate lead frames being connected to each other.
Regarding claim 11, Lu teaches the semiconductor module according to claim 1, wherein the external terminal is formed as pins (leads 127, fig. 8F) connected to one of the at least two substrates and protruding from the semiconductor module at the side opposite to the substrate to which the pins are connected.
Regarding claim 12, Lu teaches the semiconductor module according to claim 1, wherein the at least two substrates are arranged spaced apart from each other (fig. 8F).

Regarding claim 14, Lu (fig. 8F) teaches a method of manufacturing a semiconductor module, comprising:
preparing at least two electrically insulating substrates (insulating substrate 101, [0048]), each having a first main surface and a second main surface opposite to the first main surface;
mounting at least one semiconductor device (components 102, [0043]) on the first main surface of each of the substrates;
connecting an external terminal (lead frame 127, [0056]) to the first main surface of at least one of the substrates; 
interconnecting the at least two substrates by an internal lead frame or by internal pins (connecting structures 103 105, [0043]); and
arranging the substrates opposite to each other so that respective first main surfaces of the substrates are facing each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892